Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive. Applicant argued the combination of references does not teach and make obvious the claimed invention. However, Examiner disagrees.
In particular, Applicant argued the combination with Dinan does not teach and make obvious determining candidate transmission frequency domain resources as claimed. However, in Harada the frequencies (Scells) for the PUCCHs correspond to the DL transmissions on the Scells (figs. 2-4), but Harada does not disclose any specific determining of the transmission frequency domain resources. Dinan in the same field of endeavor teaches determining corresponding candidate transmission frequencies based on a uplink grants and when downlink transmission ends for the purpose of properly communicating on resources as noted in the rejections. Therefore, the combination of references provides a fair teaching and obviousness of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0200349 in view of Kim et al. (US 2019/0110307) and Dinan et al. (US 20170223676)
Regarding claim 1, Harada discloses a transmission method, comprising: performing, by a terminal device (paras. 42 and 47-48; note: UE), idle state sensing on one or more candidate transmission frequency domain resources (figs. 2-4, LBT), wherein the one or more candidate transmission frequency domain resources are configured for physical uplink control channel (PUCCH) information transmission on a physical uplink control channel (paras. 29 and 37); determining, by the terminal device based on a sensing result of the one or more candidate transmission frequency domain resources, a transmission frequency domain resource from the one or more candidate transmission frequency domain resources for PUCCH information transmission (figs. 2-4 and para. 39), comprising: in response to sensing that at least two candidate transmission frequency domain resources are in an idle state, selecting, by the terminal device, one candidate transmission frequency domain resource from the at least two candidate transmission frequency domain resources (fig. 3; para. 47), and determining the selected candidate transmission frequency domain resource as the transmission domain resource for PUCCH information transmission (fig. 3; para. 47; note: lowest index of a cell); and transmitting, by the terminal device, the PUCCH information by using the determined transmission frequency domain resource (figs. 2-4).  
However, Harada does not disclose the selecting is based on an identifier of the terminal device. Kim discloses this feature (para. 179; note: PUCCH candidate chosen based on an index plus a value n as based on a UE ID). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have selecting based on an identifier of the terminal device in the invention of Harada. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a selection function that is dependent on a device property as is known in the art (Kim, para. 179; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Harada discloses an UL transmission and DL transmission on a same frequency resource (fig. 2) but does not disclose the one or more candidate transmission frequency domain resources are determined based on a correspondence between a downlink transmission resource and a candidate transmission frequency domain resource set. However, Dinan discloses this feature (figs. 11-16; paras. 80-82, 105, 106 (especially last sentence; note: correspondence as an uplink grant for a cell and performing LBT on the cell after the downlink transmission is finished on the cell). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more candidate transmission frequency domain resources determined based on a correspondence between a downlink transmission resource and a candidate transmission frequency domain resource set in the invention of Harada. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, performing a transmission using appropriate frequency resources at appropriate times (Dinan, figs. 11-16 and paras. 80-82 and 105-106; Harada, fig. 2; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 8, Harada discloses a terminal device (paras. 42 and 47-48; note: UE), comprising a processor and a transceiver (fig. 11), wherein the processor is configured to perform (paras. 136-147) idle state sensing on one or more candidate transmission frequency domain resources (figs. 2-4, LBT) wherein the one or more candidate transmission frequency domain resources are configured for physical uplink control channel (PUCCH) information transmission (pars. 29 and 37); the processor is further configured to determine, based on a sensing result of the candidate transmission frequency domain resources, a transmission frequency domain resource from the one or more candidate transmission frequency domain resources for PUCCH information transmission (figs. 2-4 and para. 39), wherein, in response to sensing that at least two candidate transmission frequency domain resources from the one or more candidate transmission frequency domain resources are in an idle state, the processor is configured to select one candidate transmission frequency domain resource from the at least two candidate transmission frequency domain resources (fig. 3; para. 47), and determine the selected candidate transmission frequency domain resource as the transmission domain resource used for PUCCH information transmission (fig. 3; para. 47; note: lowest index of a cell); and the transceiver is configured to transmit the PUCCH information by using the determined transmission frequency domain resource (figs. 2-4).  
However, Harada does not disclose the selecting is based on an identifier of the terminal device. Kim discloses this feature (para. 179; note: PUCCH candidate chosen based on an index plus a value n as based on a UE ID). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have selecting based on an identifier of the terminal device in the invention of Harada. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a selection function that is dependent on a device property as is known in the art (Kim, para. 179; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Harada discloses an UL transmission and DL transmission on a same frequency resource (fig. 2) but does not disclose the one or more candidate transmission frequency domain resources are determined based on a correspondence between a downlink transmission resource and a candidate transmission frequency domain resource set. However, Dinan discloses this feature (figs. 11-16; paras. 80-82, 105, 106 (especially last sentence; note: correspondence as an uplink grant for a cell and performing LBT on the cell after the downlink transmission is finished on the cell). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more candidate transmission frequency domain resources determined based on a correspondence between a downlink transmission resource and a candidate transmission frequency domain resource set in the invention of Harada. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, performing a transmission using appropriate frequency resources at appropriate times (Dinan, figs. 11-16 and paras. 80-82 and 105-106; Harada, fig. 2; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 15, Harada discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor of a terminal device (paras. 42 and 47-48; note: UE), cause the processor to perform operations (paras. 136-147), the operations comprising: performing idle state sensing on one or more candidate transmission frequency domain resources (figs. 2-4, LBT), wherein the one or more candidate transmission frequency domain resources are configured for physical uplink control channel (PUCCH) information transmission on a physical uplink control channel (pars. 29 and 37); determining, based on a sensing result of the one or more candidate transmission frequency domain resources, a transmission frequency domain resource from the one or more candidate transmission frequency domain resources for PUCCH information transmission (figs. 2-4 and para. 39), comprising: in response to sensing that at least two candidate transmission frequency domain resources from the one or more candidate transmission frequency domain resources are in an idle state, selecting, by the terminal device, one candidate transmission frequency domain resource from the at least two candidate transmission frequency domain resources (fig. 3; para. 47), and determining the selected candidate transmission frequency domain resource as the transmission domain resource for PUCCH information transmission (fig. 3; para. 47; note: lowest index of a cell); and transmitting the PUCCH information by using the determined transmission frequency domain resource (figs. 2-4).   
However, Harada does not disclose the selecting is based on an identifier of the terminal device. Kim discloses this feature (para. 179; note: PUCCH candidate chosen based on an index plus a value n as based on a UE ID). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have selecting based on an identifier of the terminal device in the invention of Harada. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a selection function that is dependent on a device property as is known in the art (Kim, para. 179; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Harada discloses an UL transmission and DL transmission on a same frequency resource (fig. 2) but does not disclose the one or more candidate transmission frequency domain resources are determined based on a correspondence between a downlink transmission resource and a candidate transmission frequency domain resource set. However, Dinan discloses this feature (figs. 11-16; paras. 80-82, 105, 106 (especially last sentence; note: correspondence as an uplink grant for a cell and performing LBT on the cell after the downlink transmission is finished on the cell). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more candidate transmission frequency domain resources determined based on a correspondence between a downlink transmission resource and a candidate transmission frequency domain resource set in the invention of Harada. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, performing a transmission using appropriate frequency resources at appropriate times (Dinan, figs. 11-16 and paras. 80-82 and 105-106; Harada, fig. 2; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 2, 9 and 16, Harada in view of Kim and Dinan teaches and makes obvious the method according to claim 1, further comprising: determining, by the terminal device, the one or more candidate transmission frequency domain resources (Harada, para. 37; note: candidate PUCCH cells are configured by the base station and communicated by higher layer signaling), the terminal device according to claim 8, wherein the processor is further configured to determine the one or more candidate transmission frequency domain resources (Harada, para. 37; note: candidate PUCCH cells are configured by the base station and communicated by higher layer signaling), and the machine-readable medium according to claim 15, wherein the operations further comprise: determining the one or more candidate transmission frequency domain resources (Harada, para. 37; note: candidate PUCCH cells are configured by the base station and communicated by higher layer signaling).  
Regarding claims 3, 10 and 17, Harada in view of Kim and Dinan teaches and makes obvious the method according to claim 2, wherein determining, by the terminal device, the one or more candidate transmission frequency domain resources comprises: determining, by the terminal device, the one or more candidate transmission frequency domain resources based on PUCCH resource configuration information (Harada, para. 37; note: candidate PUCCH cells are configured by the base station and communicated by higher layer signaling), wherein the PUCCH resource configuration information is used to indicate the one or more candidate transmission frequency domain resources (Harada, para. 37), the terminal device according to claim 9, wherein when being configured to determine the one or more candidate transmission frequency domain resources, the processor is configured to determine the one or more candidate transmission frequency domain resources based on PUCCH resource configuration information (Harada, para. 37; note: candidate PUCCH cells are configured by the base station and communicated by higher layer signaling), wherein the PUCCH resource configuration information is used to indicate the one or more candidate transmission frequency domain resources (Harada, para. 37), and the machine-readable medium according to claim 16, wherein determining the one or more candidate transmission frequency domain resources comprises: determining the one or more candidate transmission frequency domain resources based on PUCCH resource configuration information (Harada, para. 37; note: candidate PUCCH cells are configured by the base station and communicated by higher layer signaling), wherein the PUCCH resource configuration information is used to indicate the one or more candidate transmission frequency domain resources (Harada, para. 37).  
Regarding claims 4, 11 and 18, Harada in view of Kim and Dinan teaches and makes obvious the method according to claim 2, wherein determining, by the terminal device, the one or more candidate transmission frequency domain resources comprises: determining, by the terminal device, the one or more candidate transmission frequency 3domain resources based on a downlink transmission resource (Harada, para. 37; note: candidate PUCCH cells are configured by the base station and communicated by higher layer signaling, where the signaling is sent using (or is located at or on) a downlink transmission resource), the terminal device according to claim 9, wherein when being configured determine the one or more candidate transmission frequency domain resources, the processor is further configured to determine the one or more candidate transmission frequency domain resources based on a downlink transmission resource (Harada, para. 37; note: candidate PUCCH cells are configured by the base station and communicated by higher layer signaling, where the signaling is sent using (or is located at or on) a downlink transmission resource), and the machine-readable medium according to claim 16, wherein determining the one or more candidate transmission frequency domain resources comprises: determining the one or more candidate transmission frequency domain resources based on a downlink transmission resource (Harada, para. 37; note: candidate PUCCH cells are configured by the base station and communicated by higher layer signaling, where the signaling is sent using (or is located at or on) a downlink transmission resource).  
Regarding claims 5, 12 and 19, Harada in view of Kim and Dinan teaches and makes obvious the method according to claim 1, wherein the determining, by the terminal device based on the sensing result of the candidate transmission frequency domain resources, the transmission frequency domain resource from the one or more candidate transmission frequency domain resources used for PUCCH information transmission further comprises: in response to sensing that one candidate transmission frequency domain resource from the one or more candidate transmission frequency domain resources is in an idle state, determining, by the terminal device, the one candidate transmission frequency domain resource as a transmission frequency domain resource for PUCCH information transmission (Harada, para. 39), the terminal device according to claim 8, wherein when being configured to determine, based on the sensing result of the one or more candidate transmission frequency domain resources, the transmission frequency domain resource from the one or more candidate transmission frequency domain resources for PUCCH information transmission, the processor is further configured to: in response to sensing that one candidate transmission frequency domain resource is in an idle state, determine the one candidate transmission frequency domain resource from the one or more candidate transmission frequency domain resources as a transmission frequency domain resource for PUCCH information transmission (Harada, para. 39), and the machine-readable medium according to claim 15, wherein the determining, based on the sensing result of the candidate transmission frequency domain resources, the transmission frequency domain resource from the one or more candidate transmission frequency domain resources for PUCCH information transmission further comprises: in response to sensing that one candidate transmission frequency domain resource from the one or more candidate transmission frequency domain resources is in an idle state, determining the one candidate transmission frequency domain resource as a transmission frequency domain resource for PUCCH information transmission (Harada, para. 39).    
Regarding claims 7 and 14, Harada in view of Kim and Dinan teaches and makes obvious the method according to claim 1, wherein the determining, by the terminal device based on the sensing result of the candidate transmission frequency domain resources, the transmission frequency domain resource from the one or more candidate transmission frequency domain resources for PUCCH information transmission further comprises: determining, by the terminal device, all candidate transmission frequency domain 4resources in an idle state as transmission frequency domain resources used for PUCCH information transmission (Harada, para. 37; note: all candidate PUCCH cells are configured by the base station and communicated by higher layer signaling), and the terminal device according to claim 8, wherein when being configured to determine, based on thee sensing result of the one or more candidate transmission frequency domain resources, the transmission frequency domain resource from the one or more candidate transmission frequency domain resources for PUCCH information transmission, the processor is further configured to determine all candidate transmission frequency domain resources in an idle state as the transmission frequency domain resources used for PUCCH information transmission  (Harada, para. 37; note: all candidate PUCCH cells are configured by the base station and communicated by higher layer signaling).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462